Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 06/28/2021 ("06-28-21 OA"), the Applicant amended claims 1-5, 7-9, 11, 13, 14 and 17-20 and the title on 09/28/2021 ("09-28-21 Response"). 
Currently, claims 1-20 are pending.   

Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth on page 2 under line item number 1 of the 06-28-21 OA.
Applicant’s amendments to claims 1-4, 8, 9, 11, 13, 18, 19 and 20 have overcome the 35 U.S.C. 112(b) rejection of claims 1-6, 8-14 and 18-20 as set forth starting on page 3 under line item number 2 of the 06-28-21 OA.
With respect to the 35 U.S.C. 102(a)(1) rejection of claims 7 and 15-17 as being anticipated by Hwang set forth staring on page 5 under line item number 3 of the 06-28-21 OA, the Applicant traverses the prior-art rejection with arguments alone. The Applicant argues that Hwang does not teach a limitation of "a distance between an upper surface of the pixel electrode and a lower surface of the opposite electrode is a distance in which a third resonance of the light of the first wavelength is produced" of each of the independent claims 7 and 17 on the ground that "when improper thicknesses of functional layers are used, a charge imbalance in the 'organic emission 
It is noted that the proper thicknesses of the functional layers upon which applicant relies in the arguments are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Neither of the independent claims 7 and 17 recite specific thickness or range of thicknesses that are configured to produce a third resonance of the light of the first wavelength.
Moreover, a limitation of "a distance between an upper surface of the pixel electrode and a lower surface of the opposite electrode is a distance in which a third resonance of the light of the first wavelength is produced", which could be construed as an intended characteristics or use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
For the reasons above, the 35 U.S.C. 102(a)(1) rejection of claims 7 and 15-17 as being anticipated by Hwang has been maintained.
Applicant's arguments have overcome the 35 U.S.C. 103 rejection of claims 1-6, 8-14 and 18-20 as being unpatentable over Hwang set forth staring on page 11 under line item number 4 of the 06-28-21 OA.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (previously-cited Patent No. US 9,105,860 B2 to Hwang et al.).
Fig. 1 of Hwang has been provided to support the rejection below: 


    PNG
    media_image1.png
    399
    733
    media_image1.png
    Greyscale


	Regarding independent claim 7, Hwang teaches an organic light-emitting display apparatus (col. 35, ln 49-54 - "The organic light emitting diode may be included in a flat panel display device including a thin film transistor. The thin film transistor may include a gate electrode, source and drain electrodes, a gate insulation layer, and an active layer, wherein one of the source and drain electrodes is electrically connected to a first electrode of the organic light emitting diode."  Although not explicitly shown, the flat 
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  
	an organic emission layer 113-1 (col. 4, ln 33-50 - "a first emission layer 113-1) disposed between the pixel electrode 103 and the opposite electrode 119 and emitting light of a first wavelength FIRST COLOR LIGHT (col. 4, ln 54-59 - "The first color light, the second color light, and a third color lights are respectively red, green and blue lights.");  
	a lower functional layer 107 or 107, 110 or 110, 114 or 114, 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels...A first auxiliary layer 114...") disposed between the pixel electrode 103 and the organic emission layer 113-1;  and 

	wherein a distance L1 (col. 33, ln 40-54 - "In Equations 1 through 3, L1 denotes a distance between the first electrode 103 and the second electrode 119 in the first sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven..."), and 
	a distance D1 (col. 34, ln 20-26 - "When each of m1, m2, and m3 is 2 in Equations 1 through 3 and the first color light is red light, the distance D1 between the first electrode 103 and the first emission layer 113-1 in the first sub-pixel, e.g., the sum of the thicknesses of the HIL 107, hole transporting third emission layer 110, and first auxiliary layer 114, may be from 1600 A to 2300 A, for example from 1700 A to 2100 A.") between the upper surface of the pixel electrode 103 and a lower surface of the organic emission layer 113-1 is a distance in which a second resonance of the light of 
	Regarding claim 15, Hwang teaches the pixel electrode 103 that includes a reflective electrode (col. 4, ln 65-67 - "The first electrode 103 is a reflective electrode.") and the opposite electrode that includes a light-transmissive electrode (col. 5, ln 1-3 - "...the first through third color lights pass through the second electrode 119 and are emitted in a direction opposite to the substrate 101."). 
	Regarding claim 16, Hwang teaches a capping layer 105 and/or 107 (col. 5, ln 23-29 - "A pixel insulation film 105 is formed on an edge portion of the first electrode 103." The pixel insulation film 105 caps the edge portion of the first electrode 103. Also, the layer 107 alone may be attributed as the capping layer is it entirely caps the underlying pixel electrode 103.) disposed on the pixel electrode 103. 
	Regarding independent claim 17, Hwang teaches an organic light-emitting diode 100 (col. 4, ln 28-32 - "FIG. 1 is a cross-sectional view schematically illustrating an organic light emitting diode 100 according to an embodiment." Fig. 1 shows three sub-pixels: First sub-pixel emitting first color light, second sub-pixel emitting second color light and third sub-pixel emitting third color light.) comprising:
	a pixel electrode 103 (col. 4, ln 33-50 - "A first electrode 103");
	an opposite electrode 119 (col. 4, ln 33-50 - "a second electrode 119") disposed on the pixel electrode 103 and facing the pixel electrode 103;  
	an organic emission layer 113-1 (col. 4, ln 33-50 - "a first emission layer 113-1) disposed between the pixel electrode 103 and the opposite electrode 119 and emitting 
	a lower functional layer 114, 110, 107 (col. 4, ln 33-50 - "...A hole injection layer (HIL) 107 and a hole transporting third emission layer 110 are a common layer disposed throughout the first through third sub-pixels...A first auxiliary layer 114...") disposed between the pixel electrode 103 and the organic emission layer 113-1;  and 
	an upper functional layer 115 and/or 117 (col. 4, ln 33-50 - "An electron transport layer (ETL) 115";  col. 31, ln 63-67 - "A thickness of the ETL 115 may be from about 100 Å to about 1000 Å, for example, from about 150 Å to about 500 Å."; col. 32, ln 62-65 - "Also, the EIL 117 having a function of easily injecting electrons from the second electrode 119 may be disposed on the ETL 115, and a material of the EIL 117 is not specifically limited."; col. 33, ln 4-8 - "A thickness of the EIL 117 may be from about 1 A to about 100 A, for example, from about 3 A to about 90 A") disposed between the organic emission layer 113-1 and the opposite electrode 119, 
	wherein a distance L1 (col. 33, ln 40-54 - "In Equations 1 through 3, L1 denotes a distance between the first electrode 103 and the second electrode 119 in the first sub-pixel...") between an upper surface of the pixel electrode 103 and a lower surface of the opposite electrode 119 is a distance in which a third resonance of the light of the first wavelength is produced (col. 33, ln 24-39 - "The organic light emitting diode 100 has a structure in which the first through third color lights generate a resonance between the first electrode 103 constituting a reflective electrode and the second electrode 119 constituting a translucent electrode, while being driven..."), and 
.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the second organic emission layer, and the third organic emission layer and each having a thickness that is equal to or greater than 1300 Å and less than or equal to 1800 Å.
Claims 2-6 are allowed, because they depend from the allowed independent claim 1.

Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1.
Claims 9-14 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 8. 
Claim 18 is objected to, but would be allowable if (i) its base claim 17 is amended to include all of the limitations of claim 18 or (ii) claim 18 is rewritten in independent form to include all of the limitations of its base claim 17.
Claim 19 is objected to, but would be allowable if (i) its base claim 17 is amended to include all of the limitations of claim 19 or (ii) claim 19 is rewritten in independent form to include all of the limitations of its base claim 17.
Claim 20 is objected to, but would be allowable if (i) its base claim 17 is amended to include all of the limitations of claim 20 or (ii) claim 20 is rewritten in independent form to include all of the limitations of its base claim 17.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 January 2022